                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JAQUI COOLEY,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-752-Orl-41GJK

REAL PROPERTY SPECIALISTS,
INC.,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Joint Motion to Approve Settlement Agreement

(Doc. 18). United States Magistrate Judge Gregory J. Kelly issued a Report and Recommendation

(Doc. 19), in which he recommends the motion be granted in part. The Parties filed a Joint Notice

of No Objection to Report and Recommendation (Doc. 20).

       After a de novo review of the record, the Court agrees with the analysis in the Report and

Recommendation except for the recommendation to approve the general release included in the

settlement agreement. Here, there is consideration for the general release that is separate from that

being given in exchange for the settlement of Plaintiff’s FLSA claims. (Settlement Agreement,

Doc. 18, at 8). Pursuant to Lynn’s Food Stores, Inc. v. United States, this Court must determine

whether a proposed settlement “is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” 679 F.2d 1350, 1355 (11th Cir. 1982) (emphasis added). Moreover, “the release of

non-FLSA claims is generally not subject to judicial scrutiny.” Shearer v. Estep Const., Inc., No.

6:14-cv-1658-Orl-41GJK, 2015 WL 2402450, at *4 (M.D. Fla. May 20, 2015). Accordingly, this

Court does not express an opinion as to the validity of the separate general release agreement.




                                            Page 1 of 2
       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. Report and Recommendation (Doc. 19) is ADOPTED and CONFIRMED as set

              forth herein.

           2. The Joint Motion to Approve Settlement Agreement (Doc. 18) is GRANTED in

              part.

           3. The Settlement Agreement (Doc. 18 at 5–11), as modified by the Report and

              Recommendation and this Order, is APPROVED.

           4. The Court does not retain jurisdiction to enforce the settlement agreement.

           5. This case is DISMISSED with prejudice.

       DONE and ORDERED in Orlando, Florida on November 8, 2018.




Copies furnished to:

Counsel of Record




                                          Page 2 of 2
